Order granting reargument of motion to punish appellants for contempt, and holding them, upon such reargument, in contempt, reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied. The record does not establish a violation of the order of April 13, 1933, in the disposition of the proceeds of the check received on May 6, 1933. Nothing indicates that that money could have been received at all by the appellants until after the close of the month of April, and it was, therefore, after-acquired property not under the restraint of the order of April thirteenth. (Mandelbaum v. Danziger, 240 App. Div. 860; McGivney v. Childs, 41 Hun, 607; Potter v. Low, 16 How. Pr. 549; Rainsford v. Temple, 3 Misc. 294; Protter v. Lovell, 91 id. 417.) Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.